 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MG WATERLEAF APARTMENTS                             Case No.: 19-cv-1627-AJB-LL
     SHL, LLC,
12
                                        Plaintiff,       ORDER:
13
     v.                                                  (1) SUA SPONTE REMANDING THE
14
     JAMES BROWER,                                       CASE BACK TO SAN DIEGO
15                                                       SUPERIOR COURT;
                                      Defendant.
16
                                                         (2) DENYING DEFENDANT’S
17                                                       MOTION FOR LEAVE TO
                                                         PROCEED IN FORMA PAUPERIS;
18
                                                         AND
19
                                                         (3) DENYING PLAINTIFF’S EX
20
                                                         PARTE APPLICATION FOR AN
21                                                       ORDER SHORTENING TIME ON
                                                         MOTION TO REMAND
22
23
24         Defendant James Brower removed his unlawful detainer case to federal court.

25   (Doc. No. 1.) Although no motion to remand has been filed, the Court has a continuous

26   duty to evaluate its jurisdiction over cases. Fed. R. Civ. P. 12(g)(3). Thus, for the reasons

27   herein, the Court REMANDS this action back to San Diego Superior Court and DENIES

28   Defendant’s motion for leave to proceed in forma pauperis as moot and DENIES Plaintiff’s

                                                     1

                                                                                  19-cv-1627-AJB-LL
 1   ex parte application for an order shortening time on motion to remand.1
 2                                           I.      DISCUSSION
 3          Congress has authorized a defendant to remove a civil action from state court to
 4   federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of
 5   establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 6   1992). The district court must remand any case previously removed from a state court “if
 7   at any time before final judgment it appears that the district court lacks subject matter
 8   jurisdiction.” 28 U.S.C. §1447(c). Moreover, there is a strong presumption against removal
 9   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
10   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
11   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
12   doubt as to the right of removal in the first instance.”).
13          Although Plaintiff has not moved the Court to remand, “a district court’s duty to
14   establish subject matter jurisdiction is not contingent upon the parties’ arguments.” See
15   United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004).
16   Courts may consider the issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8
17   (9th Cir. 1984). Indeed, the Supreme Court has emphasized that “district courts have an
18   ‘independent obligation to address subject-matter jurisdiction sua sponte.’” Grupo
19   Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States v. S.
20   Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
21          Defendants’ Notice of Removal asserted this Court had jurisdiction under 28 U.S.C.
22   § 1331. The federal statute cited raises federal question jurisdiction. For the reasons
23   explained below, the Court does not have federal question jurisdiction nor diversity
24   jurisdiction over this action.
25          Here, Defendant’s current Notice of Removal is brought under 28 U.S.C. § 1331
26
27
     1
       The Court notes that while Plaintiff filed an ex parte application for an order shortening time on motion
28   to remand, Plaintiff never actually filed a motion to remand the action.
                                                         2

                                                                                              19-cv-1627-AJB-LL
 1   alleging that there is federal question jurisdiction under the Protecting Tenants at
 2   Foreclosure Act. However, the subject matter of the complaint is a residential lease not a
 3   foreclosure action. Accordingly, the Protecting Tenants at Foreclosure Act is inapplicable
 4   to the instant litigation. Furthermore, diversity jurisdiction cannot be established as there
 5   is no diversity of citizenship amongst the parties and the amount in controversy is less than
 6   $75,000.
 7         As the Court does not have subject matter jurisdiction, Defendant’s motion to
 8   proceed in forma pauperis is moot as well as Plaintiff’s ex parte application for an order
 9   shortening time on motion to remand.
10                                     II.    CONCLUSION
11         Because Defendant cannot establish federal jurisdiction, removal was improper. The
12   Court REMANDS the case back to San Diego Superior Court for lack of subject matter
13   jurisdiction, DENIES Defendant’s motion to proceed in forma pauperis as moot and
14   DENIES Plaintiff’s ex parte application for an order shortening time on motion to remand
15   as moot. The Court Clerk is ordered to then close the case.
16         IT IS SO ORDERED.
17   Dated: October 4, 2019
18
19
20
21
22
23
24
25
26
27
28
                                                   3

                                                                                  19-cv-1627-AJB-LL
